Citation Nr: 1643957	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1971 to March 1974, and from March 1990 to April 2009.  His decorations and awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted the Veteran's claim of service connection for PTSD, assigning a 10 percent rating effective May 1, 2009.  In June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In a November 2015 rating decision, the RO assigned a higher initial 30 percent rating effective May 1, 2009, for the Veteran's service-connected PTSD.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  The evidence indicates that he is a VA employee at the VA Medical Center in Boston, Massachusetts ("VAMC Boston").

In its June 2015 remand, the Board directed the AOJ to schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected PTSD.  See Board remand dated June 26, 2015, at pp. 3-4.  Pursuant to this remand, on November 18, 2015, the AOJ initially scheduled the Veteran for the requested examination for PTSD at VAMC Boston.  Later that same day, on November 18, 2015, the AOJ cancelled the VA examination request for VAMC Boston and instead scheduled the Veteran for the requested examination for PTSD at the VA Medical Center in Manchester, New Hampshire ("VAMC Manchester") because the Veteran is an employee at VAMC Boston.  In March 2016, the AOJ scheduled the Veteran for an unrelated VA examination for diabetes mellitus at the VA Medical Center in New Bedford, Massachusetts ("VAMC New Bedford") because the Veteran is an employee at VAMC Boston.  It appears that VAMC New Bedford is closer (in terms of distance) to the Veteran's current mailing address than VAMC Manchester.  Although the Veteran failed to report for the requested examination for PTSD at VAMC Manchester when it was scheduled in January 2016, he subsequently reported for VA examination for diabetes mellitus at VAMC New Bedford when it was scheduled in March 2016.  

The Veteran's representative correctly pointed out in a September 2016 Appellate Brief that the Veteran's status as a VA employee at VAMC Boston appears to have created a great deal of confusion at the AOJ about where to schedule him for the VA examination for PTSD requested in the Board's June 2015 remand.  Having reviewed the record, the Board finds that the Veteran should be re-scheduled for an examination of his PTSD.

He is clearly willing to report for VA examinations, and as none of the correspondence concerning the Veteran's VA examination for PTSD scheduled at VAMC Manchester in January 2016 is included in the claims file, it is not clear whether he or his service representative received a copy of the relevant VA examination notice.  

In this regard, the Court has held that a Veteran must be prepared to meet his or obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Because the Veteran seems prepared to meet his obligations to cooperate with VA efforts to provide an adequate medical examination, and because his most recent VA examination for PTSD occurred in February 2010, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and severity of his service-connected PTSD at the VA medical facility closest to his home able to accomplish that task.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask him to identify any additional VA and non-VA clinicians who have treated him for his service-connected PTSD that he wants considered in connection with his claim.  Copies of these records of treatment should be sought, with the efforts in this regard documented.  

2.  After associating any outstanding records with the Veteran's claims file, schedule the Veteran for a VA PTSD examination to determine the current nature and severity of his service-connected PTSD.  This examination should be scheduled at the VA medical facility closest to the Veteran's home capable of performing this task.  The Veteran should be asked to provide a complete medical history, if possible.  All indicated tests and studies should be accomplished and the findings reported in detail.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran and his representative should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

